848 F.2d 189
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re Sonya W. BUTCHER, Debtor,Sonya W. BUTCHER, Plaintiff-Appellant,v.John C. McCLEMORE, Trustee, Defendant-Appellee.
No. 87-5831.
United States Court of Appeals, Sixth Circuit.
June 7, 1988.

Before KEITH and WELLFORD, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.
PER CURIAM:


1
Debtor-Appellant, Sonya W. Butcher, appeals the order of the district court affirming a bankruptcy court decision denying claimed exemptions pursuant to 11 U.S.C. Sec. 522(b).  After a careful review of the briefs, record, and arguments, of counsel, we hereby AFFIRM the judgment below for the reasons stated by the district court, the Honorable R. Allan Edgar, Eastern District of Tennessee, in his opinion filed on June 10, 1987, and for the reasons stated by Bankruptcy Judge Clive W. Bare.